Northern Oil and Gas, Inc. 315 Manitoba Avenue, Suite 200 Wayzata, Minnesota 55391 June 29, 2011 Via EDGAR Securities and Exchange Commission Attention: Alexandra M. Ledbetter Division of Corporation Finance Washington, DC 20549 Re:Northern Oil and Gas, Inc. Form 10-K for Fiscal Year Ended December 31, 2010 Filed March 4, 2011 Definitive Proxy Statement on Schedule 14A Filed May 2, 2011 File No. 0-33999 Dear Ms. Ledbetter: I am writing this letter to confirm your recent conversation with Morgan Burns of Faegre & Benson LLP, outside legal counsel to Northern Oil and Gas, Inc. (the “Company”), regarding the deadline for the Company’s response to the SEC staff’s comment letter dated June 17, 2011, relating to the above-referenced filings. As you agreed with Mr. Burns, the Company will respond to the comments included in the SEC’s June 17th letter by no later than July 19, 2011. We appreciate the staff’s courtesy in accommodating the Company’s request.If you have any questions, please contact the undersigned at 952-476-9800. Very truly yours, /s/ James R. Sankovitz James R. Sankovitz Chief Operating Officer, General Counsel and Secretary cc:W. Morgan Burns
